Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 36-37, drawn to a logic circuitry package for a replaceable print apparatus component comprising a sensor, wherein the first function comprises a read function of the sensor, and wherein the logic circuit is configured to: select the sensor in response to the write command to the first memory address; and generate the first data comprising a digital value corresponding to an output signal of the sensor, comprising a plurality of sensors of different types, wherein the at least one logic circuit is configured to: select the sensor type based on the write command, and generate the first data comprising a digital value corresponding to an output signal of the selected sensor.
Group II, claim(s) 39-45, drawn to a logic circuitry package, wherein the at least one logic circuit is configured to receive, via the I2C interface, the write command to the first memory address to write to a first data register of the logic circuit to initiate the first function of the logic circuit; receive, via the I2C interface, the first read command to the second memory address to read a second data register of the logic circuit that has been written to with the first data; and transmit, via the I2C interface, the first data stored in the second data register in response to the first read command to the second memory address. 
Group III, claim(s) 34-35 and 38, drawn to a logic circuitry package, wherein the at least one logic circuit is configured to receive, via the I2C interface, a write command to a third memory address of the logic circuit to initiate a second function of the logic circuit different from the first function; generate second data in response to the second function; receive, via the I2C interface, a second read command to the second memory address of the logic circuit; and transmit, via the I2C interface, the second data in response to the second read command to the second memory address, and receive, via the I2C interface, a read command to a fourth memory address of the logic circuit; and transmit, via the I2C interface, the second data in response to the read command to the fourth memory address, wherein the first memory address and the second memory address are register addresses of the logic circuit.
Claim 33 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As discussed above each group has a technical feature that is not in the other groups.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853